Citation Nr: 0603660	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  95-09 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin rash as the 
result of exposure to herbicides.  

2.  Entitlement to an increased rating for service-connected 
residuals of a left hip injury, currently evaluated as 60 
percent disabling from March 10, 1992 to May 16, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from February 1962 to January 
1964 and March 1964 to January 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of March 1999 and June 2003 and a 
Remand from the United States Court of Appeals for Veterans 
Claims (Court).  This matter was originally on appeal from 
October 1993 and April 1994 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.

In an October 2004 decision, the Board denied the following:  
service connection for a skin rash, including as the result 
of exposure to herbicides; service connection for headaches 
with memory loss; increased rating for residuals of a left 
hip injury; effective date earlier than March 10, 1992 for 
the grant of a total evaluation for service-connected post-
traumatic stress disorder; and effective date earlier than 
March 8, 1989 for the award of service connection for post-
traumatic stress disorder.  In addition, the Board remanded 
the issue of entitlement to service connection for bilateral 
hearing loss to the RO for a VA Compensation and Pension 
examination with a nexus opinion. 

The veteran gave notice of appeal of the October 2004 Board 
decision to the Court.  In an August 2005 Joint Motion for 
Partial Remand, the veteran through counsel and the Secretary 
of VA agreed to move the Court to vacate and remand that 
portion of the October 2004 Board decision that denied 
entitlement to service connection for a skin disorder and 
entitlement to an increased rating for residuals of a left 
hip injury, evaluated as 60 percent disabling from March 10, 
1992 to "May 17 [sic], 2002."  The parties agreed that the 
veteran does not contest the other issues denied by the Board 
and asked the Court to affirm the Board's decision as to 
those issues.  In an Order dated September 2, 2005, the Court 
granted the joint motion and remanded that part of the 
Board's decision stipulated to by the parties for compliance 
with the instructions in the joint motion.  The Court 
dismissed the appeal as to the remaining issues.  Hence, the 
only issues before the Board are set forth in the title page 
of this decision.

The Board notes that the issue of entitlement to service 
connection for bilateral hearing loss remains in remand 
status pending the RO's completion of the Board's directives 
set forth in the October 2004 Board decision.  

The issues of entitlement to service connection for a skin 
rash as the result of exposure to herbicides and referral of 
the veteran's service-connected residuals of a left hip 
injury for an extraschedular rating, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDING OF FACT

The veteran's left hip disability presents such an 
exceptional or unusual disability picture so as to render 
impractical the application of regular schedular standards 
for the period of March 10, 1992 to May 16, 2002.


CONCLUSION OF LAW

The disability picture presented by the veteran's service-
connected residuals of a left hip injury warrants referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of the 
assignment of an extraschedular rating for the period of 
March 10, 1992 to May 16, 2002.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.16 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Board Remands and Veterans Claims Assistance Act

In light of the full grant of benefits sought on appeal in 
this decision with respect to the issue that follows, the 
Board will dispense with a discussion of the RO's compliance 
with the Board's Remands of March 1999 and June 2003.  
Furthermore, it is clear by the favorable outcome of this 
appeal with respect to the issue that follows that no further 
notification under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) is necessary 
and no further assistance on VA's part is necessary to 
develop facts pertinent to the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  


Increased Rating for Residuals of a Left Hip Injury from 
March 10, 1992 to May 16, 2002

In the joint motion, the parties limited the Board's review 
to consideration of whether the veteran was entitled to an 
extraschedular rating for the left hip disability.  As such, 
the parties did not disturb the Board's finding that the 
veteran was not entitled to the next higher disability rating 
of 80 percent under Diagnostic Code 5255 for the period of 
March 10, 1992 to May 16, 2002 (because x-rays taken at 
several medical examinations showed that the left hip 
disability was not productive of nonunion of the femoral head 
or neck and loose motion was not present).  

The governing criteria for an extraschedular award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  The Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance.  The Board, 
however, is not precluded from raising this question, and in 
fact, is obligated to literally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under VA laws and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).   The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); VAOPGCPREC 6-96 (providing that 
remand rather than referral is the proper disposition for 
extraschedular claims inferred or reasonably raised by the 
evidence of record).  The Court has also stated that when the 
Board has purported to grant an extraschedular rating, the 
claim must then be sent by the Board to those "officials who 
possess the delegated authority to assign such a rating in 
the first instance."  Floyd, 9 Vet. App. at 95.

In the joint motion, the parties directed the Board to 
consider "evidence of record suggesting that Appellant's 
left hip interfered with employment, consisting of [a] 
September 1991 VA examination report for his left hip noting 
that Appellant had tried construction and painting but could 
not do these jobs because of pain . . ., his December 1998 
testimony that he could not perform his work duties because 
of his hip . . ., and a March 1994 letter from Dr. [J.K.] 
noting that Appellant stopped working as a concrete finisher 
in December 1991 because of his left hip."   

The Board finds that given the severity of the veteran's left 
hip disability prior to his total left hip replacement on May 
17, 2002, and considering the type of work the veteran 
reportedly used to perform, this case presents an exceptional 
and unusual disability picture with such related factor as 
marked interference with employment so as to render 
impractical the application of the regular schedular 
standards.  Multiple medical records exist in the claims 
files documenting that the veteran's left hip disability from 
March 10, 1992 to May 16, 2002 must create marked 
interference with employment.  For example, in Dr. J.K.'s 
March 1994 letter, he maintained that a cane was medically 
necessary for the veteran, which the Board notes would 
clearly interfere with the veteran's ability to perform 
physical labor.  The March 2001 VA examination report is also 
significant for noting that the veteran was "known" to have 
weakness, fatigability, incoordination, and severe pain in 
his left hip, which the Board again notes would clearly 
interfere with the veteran's ability to perform physical 
labor.  The record also reflects that the veteran has been 
unemployed for many years.  For these reasons, the Board 
finds that the veteran's case warrants a referral for 
appropriate extraschedular review.


ORDER

The veteran's service-connected residuals of a left hip 
injury warrant referral to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating 
for the period of March 10, 1992 to May 16, 2002,  and the 
appeal is granted to this extent.


REMAND

In regard to the veteran's claim of entitlement to service 
connection for a skin rash as the result of exposure to 
herbicides, as recognized by the parties in the joint motion, 
the provisions of 38 U.S.C.A. § 1154(b) are applicable to the 
veteran's claim because he is a combat veteran.  The law 
provides that in the case of any veteran who engaged in 
combat with the enemy in active service, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005); Collette v. 
Brown, 82 F.3d 389 (1996).  The evidence of record contains 
statements and sworn testimony from the veteran that he first 
developed a skin rash after exposure to herbicides during his 
tours of duty in the Republic of Vietnam.  As recognized by 
the parties in the joint motion, a layperson is capable of 
describing visible symptoms.  See Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994) ("a layperson may testify as to 
physical manifestations of a disease . . .").  The medical 
evidence of record shows that the veteran has been diagnosed 
with various skin disorders throughout the years, including 
eczematous dermatitis, lichen nitidus, lichen simplex 
chronicus, tinea pedis, dyshidrosis, papular eczema, 
epidermal acanthosis with atypia, traumatized seborrheic 
keratosis, pruritis, folliculitis, impetigenized dermatitis, 
and xerosis.  Therefore, the Board finds that the veteran 
should be afforded a VA examination for purposes of 
identifying what skin disorder the veteran currently suffers 
from, and a nexus opinion should be obtained on whether any 
currently diagnosed skin disorder is related to the skin rash 
the veteran reportedly suffered from during service.  

In addition, the veteran's service-connected left hip 
disability should be referred for extraschedular rating 
consideration. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
medical examination by a dermatologist to 
ascertain the identity and etiology of 
any skin disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the 
dermatologist should be accomplished.  
The dermatologist is requested to review 
all pertinent records associated with the 
claims file and offer an opinion as to 
whether any skin disorder found on 
examination is clearly and convincingly 
not attributable to the veteran's 
military service.  (The dermatologist 
should accept as fact the veteran's 
description of skin abnormalities 
sustained during his service in the 
Republic of Vietnam.)  Please send the 
claims folder to the dermatologist for 
review in conjunction with the 
examination.

2.  After any appropriate development has 
been completed to the extent possible, 
this case should be forwarded to VA's 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for consideration of the 
assignment of an extraschedular rating 
for the veteran's service-connected 
residuals of a left hip injury for the 
period, March 10, 1992 to May 16, 2002, 
pursuant to the provisions of 38 C.F.R. § 
3.321(b) and/or 38 C.F.R. § 4.16(b).  
Actions taken thereafter should proceed 
in accordance with the directives of the 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service. 

3.  Thereafter, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the case, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Continued on next 
page)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________                       
___________________________        
             Steven L. Cohn		              H. N. 
Schwartz	
          Veterans Law Judge, 		          Veterans Law 
Judge, 
     Board of Veterans' Appeals		     Board of 
Veterans' Appeals



___________________________
John E. Ormond, Jr.
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


